Citation Nr: 1004190	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with plantar callosities under the fourth metatarsal 
heads, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a disorder of the 
right foot, not to include pes planus with plantar 
callosities under the fourth metatarsal heads, but to include 
hallux valgus and hammer toe.

3.  Entitlement to service connection for a disorder of the 
left foot, not to include pes planus with plantar callosities 
under the fourth metatarsal heads, but to include hallux 
valgus and hammer toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 until 
September 1967.  A Defense Department Form 214 associated 
with the record indicates that the Veteran also had one year 
and seven months of other service credible for basic pay 
purposes. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a December 2009 hearing before the undersigned, the 
Veteran stated that he was in receipt of Social Security 
Disability payments relating to problems with his back.  The 
Veteran also indicated that he believed that Social Security 
Administration records may include information relating to 
his feet.  A review of the Veteran's claims file reveals that 
an attempt has not been made to acquire records from the 
Social Security Administration.

In July 2003 radiographic views showed that the Veteran had 
bilateral hallux valgus deformity associated with 
osteoarthritic changes of each first MP joint.  The record 
also includes a report of  hammer toe deformity.

While it is clear from prior rating decisions that the 
Veteran has been awarded service connection for bilateral pes 
planus with plantar callosities under the fourth metatarsal 
heads, it is unclear what, if any, other disorders of the 
feet are service connected and warrant separate ratings.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to acquire 
Social Security Administration records 
pertaining to the Veteran.  Once acquired, 
these records are to be associated with 
the Veteran's claims file.

2.  The RO should commence a review of the 
Veteran's claims file to determine whether 
a disorder of either foot, not to include 
pes planus with plantar callosities under 
the fourth metatarsal heads, but to 
include hallux valgus or hammer toe, is 
related to service or a service connected 
disability, including causation or 
aggravation.  If an examination is 
determined to be necessary in order to 
properly adjudicate these claims, then one 
should be scheduled and conducted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


